Name: Commission Regulation (EEC) No 2560/85 of 11 September 1985 establishing ceilings and Community surveillance for imports of carrots and onions, falling within heading No ex 07.01 of the Common Customs Tariff and originating in the African, Caribbean and Pacific States and the overseas countries and territories (1986)
 Type: Regulation
 Subject Matter: plant product;  trade policy;  trade;  executive power and public service
 Date Published: nan

 12. 9 . 85 Official Journal of the European Communities No L 244/21 COMMISSION REGULATION (EEC) No 2560/85 of 11 September 1985 establishing ceilings and Community surveillance (or imports of carrots and onions, falling within heading No ex 07.01 of the Common Customs Tariff and originating in the African, Caribbean and Pacific States and the overseas countries and territories (1986) Member States and the Commission ; whereas the latter must, in particular, be able to follow the progress of quantities charged against the ceilings and keep the Member States informed ; whereas this cooperation has to be particularly close since the Commission must be able to take the appropriate measures to reintroduce customs tariff duties if one of the ceilings is reached ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 486/85 of 26 February 1985 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States and the over ­ seas countries and territories ('), and in particular Article 13 thereof, Whereas Article 13 of Regulation (EEC) No 486/85 stipulates that, for the period 1 January to 31 March, carrots, falling within subheading ex 07.01 G II of the Common Customs Tariff, and, for the period 15 February to 1 5 May, onions, falling within subheading ex 07.01 H of the Common Customs Tariff and originating in the countries in question are subject on importation into the Community to the reduced rates of duty of 1 0,2 and 4,8 % respectively ; whereas such reduction of duties applies only to imports up to ceilings of 500 tonnes for each of these products above which the customs duties actually applicable to third countries are reintroduced ; Whereas the application of ceilings requires the Community to be regularly informed of the trend of imports of the relevant products originating in these countries ; whereas imports should, therefore, be made subject to a system of surveillance ; Whereas this objective may be achieved by means of an administrative procedure based on offsetting imports of the products in question against the ceilings at Community level as and when these products are entered with customs authorities for free circulation ; whereas this administrative procedure must make provision for the possible reintroduction of customs tariff duties as soon as the ceilings are reached at Community level ; Whereas this administrative procedure requires close and particularly swift cooperation between the Article 1 1 . Imports of the products, originating in the African, Caribbean and Pacific States, and the overseas countries and territories, which are listed in the Annex, shall be subject to ceilings and to Community surveillance . The products referred to in the first subparagraph , their tariff headings, the customs duties applicable, the periods of validity and the levels of the ceilings are set out in the said Annex. 2 . Quantities shall be charged against the ceilings as and when products are entered with customs authori ­ ties for free circulation , accompanied by a movement certificate . Products may be charged against a ceiling only if the movement certificate is submitted before the date on which customs duties are reintroduced . The extent to which a ceiling is used up shall be determined at Community level on the basis of the imports charged against it, as defined in the preceding subparagraphs. Member States shall inform the Commission , at the intervals and within the time limits specified iij para ­ graph 4, of imports effected in accordance with the above procedures .(') OJ No L 61 , 1 . 3 . 1985, p. 4 . \ No L 244/22 Official Journal of the European Communities 12. 9 . 85 3 . As soon as a ceiling has been reached, the Commission shall adopt a Regulation reintroducing, until the end of its period of validity,- the customs duties applicable to third countries . 4 . Member States shall send the Commission state ­ ments of the quantities charged for periods of 10 days, to be forwarded within five clear days of the end of each 10-day period. Article 2 The Commission shall take all appropriate measures, in close cooperation with the Member States, to ensure the implementation of this Regulation . Article 3 This Regulation shall enter into force on 1 January 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 September 1985. For the Commission COCKFIELD Vice-President ANNEX Order No CCTheading No Description Customs duty applicable Level of ceiling (tonnes) 07.01 Vegetables, fresh or chilled : G. Carrots, turnips, salad beetroot, salsify, celeriac ,' radishes and similar edible roots : ex II . Carrots and turnips : ACP 1 I  Carrots, from 1 January to 31 March 1986ex H. Onions, shallots and garlic : 10,2 % 500 ACP 2  Onions, from 15 February to 15 May 1985 4,8 % 500